DETAILED ACTION
	This office action is in response to the communication filed on January 06, 2021. Claims 1-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/06/21, with respect to the 112 rejection(s) of claim(s) 1-31 have been fully considered and are persuasive. Therefore, the previous 112 rejection of claims 1-31 has been withdrawn. However, upon further consideration and based on the amended claims filed on 01/06/21, a new ground(s) of 112 rejection is made for claims 1-34.

Applicant's arguments filed on 01/06/21 with respect to the 103 rejection of claims 1-31 have been fully considered but they are not persuasive for the following reasons:

Applicant argues in page 13 of the Remarks that Wei does not teach or even suggest the features "determining, with an electronic processor, a context-based response to the user-initiated query based on the logged data stored in the at least one 

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Wei in Paragraphs 12, 13, 27-29, and 32 discloses expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs, where logged data is stored in databases, and determination is made using a processor.

Determining, with a processor, a context based response to a user-initiated query based on logged data stored in databases is "determining, with an electronic processor, a context-based response to the user-initiated query based on the logged data stored in the at least one database", as recited in independent claims 1, 22, and 31.

Applicant argues in pages 13-14 of the Remarks that Wei, Denker, Fuchs, and Zhai do not teach or even suggest the features "wherein determining the probability includes determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the logged data", as recited in independent claim 1, and similarly in independent claims 22 and 31.



Examiner respectfully disagrees. Examiner points out that applicant’s arguments with respect to the combination of Wei, Denker, Fuchs, and Zhai for the argued features in independent claims 1, 22, and 31, as presented in pages 13-17 of the Remarks, are no longer present in the amended independent claims 1, 22, and 31, however, they are disclosed in new dependent claims 32-34.

Examiner states that the cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,

Wei in Paragraphs 12 and 13 discloses expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs and in Paragraphs 28 and 29 discloses logged data stored in databases, which is determining a probability including determining a communication device received logged data.

Denker in Paragraphs 46 and 78 discloses entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which 

Wei and Denker discloses determining the probability including determining the logged data received by the communication device, but does not explicitly disclose including determining the probability including determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data.

The Fuchs reference in Paragraphs 16, 18, 22, 26, and 37  discloses a communication device selecting a communication group by using a channel selector on the device, selecting one of multiple channel as a member or subscriber of a group based on a position of the group/channel selector on the communication device, receiving group identification, channel frequencies, time/date as information in response to the selection, and storing the information, which is determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data.

It would have been obvious to a person of ordinary skill in the art, having the teachings of Wei, Denker, and Fuchs, to have combined Wei, Denker, and Fuchs. The motivation to combine Wei, Denker, and Fuchs would be to provide secure 

Fuchs discloses storing group/channel selection input based on a position of a selector of the communication device, which group/channel the device subscribed to, and time/date of the selection of the group/channel/subscription made by the communication device, which is determining which of a plurality of communication groups a communication device was a member of at a time the communication device received and stored data based on input/selection at a particular time.

Wei discloses logging input received through a communication device and determining a probability based on logged input data, which is determining a probability including determining the logged data received by a communication device.

Denker discloses calculating probabilities associated with recorded information, which is determining a probability including determining the data received by a communication device.

Wei, Denker, and Fuchs do not explicitly disclose determining a probability includes determining which was selected/input at a time a data was received.

Zhai in Paragraphs 33, 51, and 97 discloses determining a probability based on input and time of input, which is determining a probability including determining which selection was input at a time a data was received.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Wei, Denker, Fuchs, and Zhai, to have combined Wei, Denker, Fuchs, and Zhai. The motivation to combine Wei, Denker, Fuchs, and Zhai would be to determine a probability of input selection using a spatial model.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22, and 31 recites the limitations “the logged data” and "the group" in the feature “wherein the logged data includes at least one selected from the group consisting of”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 14, 15, 18, 19, 21, 22, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub 2009/0259629) in view of Denker (US Pub 2013/0311925).

With respect to claim 1, Wei discloses a method of responding to a user-initiated query, the method comprising:
logging data received through an input interface of a communication device in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 13, 27-29, and 32 – user inputs search queries via an input interface of a communication device, logged data storing tracked user query and query responses, storing logged data stored in databases; Figure 1; here Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
receiving, by the communication device, the user-initiated query (Wei: Paragraphs 29 and 32 – receiving user query; here Wei teaches a user communication device receiving the user-initiated query);
determining, with an electronic processor, a context-based response to the user-initiated query based on the logged data stored in the at least one database (Wei: Paragraphs 12, 13, 27-29, and 32 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs, logged data stored in databases, determining using a processor; here Wei teaches determining a context based response to the user-initiated query based on logged data);
determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data, Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
providing, with the electronic processor, the context-based response in reply to the user-initiated query (Wei: Paragraphs 12 and 13 – expanding query based on probability and context, in response to receiving a user initiated query responding with a context-based response).
Wei in Paragraphs 12 and 23 discloses determining a response based on a probability based on query and/or click log data, which is based on a user of the communication device previously reading or viewing the logged data, however, Wei does not explicitly disclose:
determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data,
The Denker reference discloses determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data (Denker: Paragraphs 36, 46, and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location; Here a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data I assessed, and this probability and the recorded data in used to determine a context based response).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei and Denker, to have combined Wei and Denker. The motivation to combine Wei and Denker would be to answer queries with recorded data a user can recall by using a probabilistic contextual user model (Denker: Paragraphs 46 and 78) .

With respect to claim 2, Wei in view of Denker discloses the method of claim 1, wherein determining the context-based response to the user-initiated query includes:
determining a first response to the user-initiated query (Wei: Paragraphs 12 and 13 – receiving a query, expand the query based on a probability that a corresponding expansion from a dictionary is correct and above a threshold, probability is determined taking into account one or more of a context of the query, query logs, and click logs, rewrite the query with the expansion if probability is above a threshold, respond with an expansion; Paragraph 25 – expansion based on high, low, or in between probability; Paragraph 31 – sending the rewritten query to search engine to be executed),
determining whether the communication device previously received the first response based on the logged data stored in the at least one database (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 22 and 29 – query response based on data culled from user interaction with responses returned in response to queries, logged data storing previously tracked user query and query responses), and
determining a probability of the user of the communication device receiving the first response (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account a context of the query, query logs, and click logs; Paragraphs 22 and 29 – query response based on data culled from user interaction with responses returned in response to queries, logged data storing previously tracked user query and query responses; Denker: Paragraphs 46 and 78 – determining probability of recorded information a user can recall), and
comparing the probability of the user of the communication device receiving the first response to a predetermined threshold (Wei: Paragraphs 12 and 13 – receiving a query, expand the query based on a probability that a corresponding expansion from a dictionary is correct and above a threshold, probability is determined taking into account a context of the query, query logs, and click logs, rewrite the query with the expansion if probability is above a threshold, respond with an expansion; Paragraphs 22 and 29 – query response based on data culled from user interaction with responses returned in response to queries, logged data storing previously tracked user query and query responses; Paragraph 25 – expansion based on high, low, or in between probability; Paragraph 31 – sending the rewritten query to search engine to be executed; Denker: Paragraphs 46 and 78 – ranking and filtering query response based on probability score).

With respect to claim 3, Wei in view of Denker discloses the method of claim 2, wherein providing the context-based response in reply to the user-initiated query includes:
providing the first response in reply to the user-initiated query when the communication device did not previously receive the first response (Wei: Paragraphs 22, 23, and 29 – contextual web-related data culled from user interaction with a search engine and with web pages returned in response to user queries, logged data storing tracked user query and query responses, logging user interactions with initial or first responses to a user-initiated query which did not return accurate results, which was a response not previously received and/or logged),
providing the first response in reply to the user-initiated query when the communication device previously received the first response and the probability fails to satisfy the predetermined threshold (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account a context of the query, query logs, and click logs; Paragraphs 22 and 29 – query response based on data culled from user interaction with responses returned in response to queries, logged data storing previously tracked user query and query responses), and
providing a second response in reply to the user-initiated query when the communication device previously received the first response and the probability satisfies the predetermined threshold (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 22, 23, and 29 – contextual web-related data culled from user interaction with a search engine and with web pages returned in response to user queries, logged data storing tracked user query and query responses, logging user interactions with initial or first responses to a user-initiated query which did not return accurate results, logging user reformulation of the query, learn associations from user interactions with query and query responses, and providing improved subsequent search query responses).

With respect to claim 4, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability as part of logging the data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs).

With respect to claim 9, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a portion of the communication device receiving user interaction when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user).

With respect to claim 10, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a time of a last user interaction received by the communication device prior to when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged; Denker: Paragraphs 36, 46, and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location).

With respect to claim 14, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a language of the logged data received by the communication device (Wei: Paragraphs 31 and 33 – language modeler conducts probabilistic analysis on received abbreviated words to decide how to handle each potential abbreviations and rewrites queries to improve the relevancy of the results returned in response to user queries, the language modeler applies a context-based disambiguation model to potential abbreviated terms using as a resource for the context the anchor text, the click logs, and the query logs, computes probabilities for each expansion candidate).

With respect to claim 15, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a time the logged data was received by the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Denker: Paragraphs 36, 46, and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location).

With respect to claim 18, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on whether an error occurred when the logged data was transmitted to the communication device (Wei: Paragraphs 12 and 13 – receiving a query, expand the query based on a probability that a corresponding expansion from a dictionary is correct and above a threshold, probability is determined taking into account a context of the query, query logs, and click logs, rewrite the query with the expansion if probability is above a threshold, respond with an expansion; Paragraphs 25 and 29 – misspelling in user query, user reformulating query to spell correctly, query submission and subsequent user interactions are logged).

With respect to claim 19, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on whether the logged data received by the communication device originated from the user (Wei: Paragraphs 12 and 13 – probability is determined taking into account a context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged).

With respect to claim 21, Wei in view of Denker discloses the method of claim 1, wherein logging the data received through the input interface of the communication device includes associating the logged data with a current user of the communication device (Wei: Paragraphs 12 and 13 – probability is determined taking into account a context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged).

With respect to claim 22, Wei discloses a communication device comprising:
an input interface (Wei: Paragraphs 13, 27-29, and 32; Figure 1);
an output interface (Wei: Paragraphs 13, 27-29, and 32; Figure 1); and
an electronic processor (Wei: Paragraphs 13, 27-29, and 32; Figure 1) configured to
log data received through an input interface in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 13, 27-29, and 32 – user inputs search queries via an input interface of a communication device, logged data storing tracked user query and query responses, storing logged data stored in databases; Figure 1; here Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
receive a user-initiated query (Wei: Paragraphs 29 and 32 – receiving user query; here Wei teaches a user communication device receiving the user-initiated query);
determine a context-based response to the user-initiated query based on the logged data stored in the at least one database (Wei: Paragraphs 12, 13, 27-29, and 32 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs, logged data stored in databases, determining using a processor; here Wei teaches determining a context based response to the user-initiated query based on logged data);
determine a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data, Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
provide the context-based response in reply to the user-initiated query on the output interface (Wei: Paragraphs 12 and 13 – expanding query based on probability and context, in response to receiving a user initiated query responding with a context-based response).
Wei in Paragraphs 12 and 23 discloses determining a response based on a probability based on query and/or click log data, which is based on a user of the communication device previously reading or viewing the logged data, however, Wei does not explicitly disclose:
determine a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data,
The Denker reference discloses determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data (Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall; Here a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data I assessed, and this probability and the recorded data in used to determine a context based response).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei and Denker, to have combined Wei and Denker. The motivation to combine Wei and Denker would be to answer queries with recorded data a user can recall by using a probabilistic contextual user model (Denker: Paragraphs 46 and 78) .

With respect to claim 30, Wei in view of Denker discloses the communication device of claim 22, wherein the electronic processor is configured to determine the probability based on whether the logged data received by the communication device originated from the user (Wei: Paragraphs 12 and 13 – probability is determined taking into account a context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged).

With respect to claim 31, Wei discloses a non-transitory computer-readable medium containing instructions that, when executed by an electronic processor, perform a set of functions (Wei: Paragraphs 13, 27-29, and 32; Figure 1) comprising:
logging data received through an input interface of a communication device in at least one database, wherein the logged data includes at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 13, 27-29, and 32 – user inputs search queries via an input interface of a communication device, logged data storing tracked user query and query responses, storing logged data stored in databases; Figure 1; here Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
receiving a user-initiated query (Wei: Paragraphs 29 and 32 – receiving user query; here Wei teaches a user communication device receiving the user-initiated query);
determining a context-based response to the user-initiated query based on the logged data stored in the at least one database (Wei: Paragraphs 12, 13, 27-29, and 32 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs, logged data stored in databases, determining using a processor; here Wei teaches determining a context based response to the user-initiated query based on logged data);
determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data based the logged data based on at least one selected from the group consisting of a type of received data, location information for the communication device at the time the communication device received the logged data, and a sensed environmental condition for the communication device at the time the communication device received the logged data (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data, Wei teaches logged data including a type of received data such as tracked user query and query responses, which is logged data including at least one selected from the group consisting of a type of received data);
providing, with the electronic processor, the context-based response in reply to the user-initiated query (Wei: Paragraphs 12 and 13 – expanding query based on probability and context, in response to receiving a user initiated query responding with a context-based response).
Wei in Paragraphs 12 and 23 discloses determining a response based on a probability based on query and/or click log data, which is based on a user of the communication device previously reading or viewing the logged data, however, Wei does not explicitly disclose:
determining a probability that a user of the communication device previously heard, read, or viewed the logged data in such a way that the user could comprehend the logged data,
The Denker reference discloses determining a response based on a probability that a user previously heard, read, or viewed a data in such a way that the user could comprehend the data (Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall; Here a probability that a user previously viewed a recorded data in such a way that the user could comprehend the data I assessed, and this probability and the recorded data in used to determine a context based response).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei and Denker, to have combined Wei and Denker. The motivation to combine Wei and Denker would be to answer queries with recorded data a user can recall by using a probabilistic contextual user model (Denker: Paragraphs 46 and 78).

Claims 5-7, 11-13, 16, 17, 23-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub 2009/0259629) in view of Denker (US Pub 2013/0311925) and in further view of Payne (US Pub 2008/0005076).

With respect to claim 5, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on an ambient noise level experienced by the communication device when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on an ambient noise level experienced, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data logged by a communication device when the communication received the logged data, however, Wei and Denker do not explicitly disclose:
probability based on an ambient noise level experienced.
The Payne reference discloses probability based on an ambient noise level experienced (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 6, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on motion of the communication device when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on motion of the communication device, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data logged by a communication device when the communication received the logged data, however, Wei and Denker do not explicitly disclose:
probability based on motion of the communication device.
The Payne reference discloses probability based on motion of a communication device (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 7, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on an orientation of the communication device when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on an orientation of the communication device, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data logged by a communication device when the communication received the logged data, however, Wei and Denker do not explicitly disclose:
probability based on an orientation of the communication device.
The Payne reference discloses probability based on an orientation of the communication device (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 11, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on an audio level of the logged data when the communication device received the logged data (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on an audio level, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data logged by a communication device when the communication received the logged data, however, Wei and Denker do not explicitly disclose:
probability based on an audio level.
The Payne reference discloses probability based on an audio level (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraphs 26 and 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics such as family size, children etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio detectors, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background such as restaurant environment, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 12, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on number of speakers identified in the logged data received by the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on number of speakers, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data identified in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on a number of speakers.
The Payne reference discloses probability based on a number of speakers (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraphs 26 and 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics such as family size, children etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio detectors, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background such as restaurant environment, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 13, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on background noise included in the logged data received by the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on background noise, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on background noise.
The Payne reference discloses probability based on background noise (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 16, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a location of the communication device when the logged data was transmitted to the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on a location, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on a location.
The Payne reference discloses probability based on location (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 17, Wei in view of Denker discloses the method of claim 1, further comprising determining the probability based on a signal strength available to the communication device when the logged data was transmitted to the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based a signal strength available, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on a signal strength available.
The Payne reference discloses probability based on a signal strength available (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraphs 26 and 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics such as family size, children etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio detectors, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background such as restaurant environment, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 23, Wei in view of Denker discloses the communication device of claim 22, wherein the electronic processor is further configured to detect an ambient noise level when the communication device received the logged data and wherein the electronic processor is configured to determine the probability based on the ambient noise level (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker discloses detecting data that is logged and determining probability based on the logged data, but does not explicitly disclose detecting an ambient noise level and probability based on the ambient noise level, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses detecting data that is logged and determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
detect an ambient noise level and probability based on the ambient noise level.
The Payne reference discloses detecting an ambient noise level and probability based on the ambient noise level (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual, accelerometers, motion, device, vehicles, machines, pattern recognition, voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 24, Wei in view of Denker discloses the communication device of claim 22, further comprising a sensor configured to detect an orientation of the communication device when the communication device received the logged data and wherein the electronic processor is configured to determine the probability based on the orientation of the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose a sensor configured to detect an orientation of the communication device and probability based on the orientation of the communication device, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
a sensor configured to detect an orientation of a communication device and probability based on the orientation of the communication device.
The Payne reference discloses a sensor configured to detect an orientation of a communication device and probability based on the orientation of the communication device user (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition such as detecting frowns, smiles etc., voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags, credit card, cell phone, gaze detection, glucose monitor, pace-maker, hearing aid, PDA etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 25, Wei in view of Denker and in further view of Payne discloses the communication device of claim 24, wherein the sensor is configured to detect whether at least a portion of the communication device is being worn by the user (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition such as detecting frowns, smiles etc., voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags, credit card, cell phone, gaze detection, glucose monitor, pace-maker, hearing aid, PDA etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).

With respect to claim 27, Wei in view of Denker and in further view of Payne discloses the communication device of claim 24, wherein the sensor is configured to perform eye-tracking of the user of the communication device user (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition such as detecting frowns, smiles etc., voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags, credit card, cell phone, gaze detection, glucose monitor, pace-maker, hearing aid, PDA etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).

With respect to claim 28, Wei in view of Denker discloses the communication device of claim 22, wherein the electronic processor is configured to determine the probability based on at least one selected from the group consisting of a time the communication device received the logged data, a location of the communication device when the logged data was transmitted to the communication device, and a signal strength available to the communication device when the logged data was transmitted to the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on at least one selected from the group consisting of a time, a location of, and a signal strength available, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on at least one selected from the group consisting of a time, a location of, and a signal strength available.
The Payne reference discloses probability based on at least one selected from the group consisting of a time, a location of, and a signal strength available (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition such as detecting frowns, smiles etc., voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags, credit card, cell phone, gaze detection, glucose monitor, pace-maker, hearing aid, PDA etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

With respect to claim 29, Wei in view of Denker discloses the communication device of claim 22, wherein the electronic processor is configured to determine the probability based on at least one selected from the group consisting of an audio level of the logged data when the communication device received the logged data, a number of speakers identified in the logged data received by the communication device, and background noise included in the logged data received by the communication device (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user; here Wei and Denker does not explicitly disclose probability based on at least one selected from the group consisting of an audio level, a number of speakers, and background noise, but the Payne reference discloses the feature, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
probability based on at least one selected from the group consisting of an audio level, a number of speakers, and background noise.
The Payne reference discloses probability based on at least one selected from the group consisting of an audio level, a number of speakers, and background noise (Payne: Paragraph 22 – probabilistic inference, inference employed to identify context or action, inference employed to generate a probability distribution over states of interest based on consideration of data and events, inferring states of system, environment, and/or user; Paragraph 27 - generate probability distribution over age of user by analyzing user's search queries and activities over time, probability distribution over interest, content, time of day, demographics etc.; Paragraphs 31 and 56 – context established through use of information associated with a user’s state, such as GPS, location, time, personal data, audio, visual monitors, accelerometers, motion, device, vehicles, machines, pattern recognition such as detecting frowns, smiles etc., voice analysis, analysis of background, location analysis such as walking, noise, metadata, tags, credit card, cell phone, gaze detection, glucose monitor, pace-maker, hearing aid, PDA etc.; Paragraphs 42 and 43 – context factors such as time of day, location, state of mind, ambient conditions etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Payne, to have combined Wei, Denker, and Payne. The motivation to combine Wei, Denker, and Payne would be to provide targeted and meaningful results to users by modifying their input query (Payne: Paragraph 6).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub 2009/0259629) in view of Denker (US Pub 2013/0311925) in view of Payne (US Pub 2008/0005076) and in further view of Biederman (US Pub 2017/0027514).

With respect to claim 26, Wei in view of Denker and in further view of Payne discloses the communication device of claim 24, however, Wei, Denker, and Payne do not explicitly disclose:
wherein the sensor includes at least one selected from the group consisting of a conductive sensor and a galvanic skin response sensor.
The Biederman reference discloses a sensor including at least one selected from the group consisting of a conductive sensor and a galvanic skin response sensor (Biederman: Paragraph 47 – sensor configured to detect the presence, location, motion, or other properties of a fingertip or other body part, or other objects proximate and/or in contact with the sensor, a conductive touch sensor receives inputs from a user, using a galvanic skin sensor; Paragraph 128 – sensing platform).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, Payne, and Biederman, to have combined Wei, Denker, Payne, and Biederman. The motivation to combine Wei, Denker, Payne, and Biederman would be to detect physiological properties by utilizing a body-mountable device that includes sensors (Biederman: Paragraph 3).

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US Pub 2009/0259629) in view of Denker (US Pub 2013/0311925) in view of Fuchs (US Pub 2010/007446) and in further view of Zhai (US Pub 2014/0082545).

With respect to claim 32, Wei in view of Denker discloses he method of Claim 1, wherein the communication device is capable of membership in at least one of a plurality of communication groups (Wei: Paragraphs 28, 29, and 32 – user inputs search queries, logged data storing tracked user query and query responses, storing logged data stored in databases; here Wei teaches a communication device capable of receiving logged data including a type of received data such as tracked user query and query responses, but does not explicitly disclose device being capable of membership in at least one of a plurality of communication groups, but the Fuchs reference discloses the feature, as discussed below),
the logged data includes information associating the logged data with one of the plurality of communications groups (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged; Denker: Paragraphs 36, 46, and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location; here Wei and Denker teaches logged data including information associating the logged data, but does not explicitly disclose data includes information associating the data with one of the plurality of communication groups, but the Fuchs reference discloses the feature, as discussed below),
determining the probability includes determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the logged data (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall; here Wei and Denker discloses determining the probability including determining the logged data received by the communication device, but does not explicitly disclose determining which of the plurality of communications groups the communication device was a member of and determining at what time the data was received, however, the Fuchs and Zhai references disclose the features, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
communication device is capable of membership in at least one of a plurality of communications groups,
data includes information associating the data with one of the plurality of communication groups;
determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data.
The Fuchs reference discloses a communication device capable of membership in at least one of a plurality of communication groups, data including information associating the data with one of the plurality of communication groups, and determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data (Fuchs: Paragraphs 16, 18, 22, 26, and 37 – communication device selecting a communication group by using a channel selector on the device, selecting one of multiple channel as a member or subscriber of a group based on a position of the group/channel selector on the communication device, receiving group identification, channel frequencies, time/date as information in response to the selection, storing the information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Fuchs, to have combined Wei, Denker, and Fuchs. The motivation to combine Wei, Denker, and Fuchs would be to provide secure communications by selecting from a list of managed secure communications group members (Fuchs: Paragraph 1).
Fuchs discloses storing group/channel selection input based on a position of a selector of the communication device, which group/channel the device subscribed to, and time/date of the selection of the group/channel/subscription made by the communication device and Wei discloses logging input received through a communication device and determining a probability based on logged input data,  and Denker discloses calculating probabilities associated with recorded information, however, Wei, Denker, and Fuchs do not explicitly disclose:
determining the probability includes determining which was at the time received the data.
The Zhai reference discloses determining a probability including determining which was input at a time a data was received (Zhai: Paragraphs 33, 51, and 97 – determining a probability based on input and time of input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Wei, Denker, Fuchs, and Zhai, to have combined Wei, Denker, Fuchs, and Zhai. The motivation to combine Wei, Denker, Fuchs, and Zhai would be to determine a probability of input selection using a spatial model (Zhai: Paragraph 5).

With respect to claim 33, Wei in view of Denker discloses the communication device of Claim 22, further comprising:
a group selector for selecting at least one of a plurality of communications groups;
wherein the logged data includes information associating the logged data with one of the plurality of communications groups (Wei: Paragraph 11 – probability determined by taking into consideration context of the query, query logs, and click logs; Paragraph 22 – query reformulation using contextual data culled from user interaction; Paragraphs 29 and 31 – user interacts by submitting a query, receiving search query from the user and conducting probabilistic analysis, query submission and subsequent user interactions are logged; Denker: Paragraphs 36, 46, and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, detecting and making available information related to user viewing such as action, content, status as read and absorbed in addition to date, time, and location; here Wei and Denker teaches logged data including information associating the logged data, but does not explicitly disclose a group selector for selecting at least one of a plurality of communications groups, data includes information associating the data with one of the plurality of communication groups, and determine a position of the group selector, however, the Fuchs reference discloses the feature, as discussed below), and
wherein the electronic processor is configured to determine the probability based on a logged position of the group selector at the time the logged data was received by the communication device (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall; here Wei and Denker teaches logged data including information associating the logged data, but does not explicitly disclose a group selector for selecting at least one of a plurality of communications groups, data includes information associating the data with one of the plurality of communication groups, and determine the probability based on a position of the group selector at the time the data was received, however, the Fuchs and Zhai references disclose the features, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
a group selector for selecting at least one of a plurality of communications groups;
data includes information associating the data with one of the plurality of communications groups;
determine a position of the group selector at the time the data was received by the communication device;
The Fuchs reference discloses a group selector for selecting at least one of a plurality of communications groups, data includes information associating the data with one of the plurality of communications groups, and determine a position of the group selector at the time the data was received by the communication device (Fuchs: Paragraphs 16, 18, 22, 26, and 37 – communication device selecting a communication group by using a channel selector on the device, selecting one of multiple channel as a member or subscriber of a group based on a position of the group/channel selector on the communication device, receiving group identification, channel frequencies, time/date as information in response to the selection, storing the information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Fuchs, to have combined Wei, Denker, and Fuchs. The motivation to combine Wei, Denker, and Fuchs would be to provide secure communications by selecting from a list of managed secure communications group members (Fuchs: Paragraph 1).
Fuchs discloses storing group/channel selection input based on a position of a selector of the communication device, which group/channel the device subscribed to, and time/date of the selection of the group/channel/subscription made by the communication device and Wei discloses logging input received through a communication device and determining a probability based on logged input data,  and Denker discloses calculating probabilities associated with recorded information, however, Wei, Denker, and Fuchs do not explicitly disclose:
determining the probability based on a select at the time the data was received.
The Zhai reference discloses determining a probability based on a selection at a time a data was received (Zhai: Paragraphs 33, 51, and 97 – determining a probability based on input and time of input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Wei, Denker, Fuchs, and Zhai, to have combined Wei, Denker, Fuchs, and Zhai. The motivation to combine Wei, Denker, Fuchs, and Zhai would be to determine a probability of input selection using a spatial model (Zhai: Paragraph 5).

With respect to claim 34, Wei in view of Denker discloses the non-transitory computer-readable medium of Claim 31, wherein the communication device is capable of membership in at least one of a plurality of communications groups (Wei: Paragraphs 28, 29, and 32 – user inputs search queries, logged data storing tracked user query and query responses, storing logged data stored in databases; here Wei teaches a communication device capable of receiving logged data including a type of received data such as tracked user query and query responses, but does not explicitly disclose communication device being capable of membership in at least one of a plurality of communication groups, but the Fuchs reference discloses the feature, as discussed below), and the set of functions further comprises:
determining the probability by determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the logged data (Wei: Paragraphs 12 and 13 – expanding query based on a probability determined by taking into account one or more of a context of the query, query logs, and click logs; Paragraphs 28 and 29 – logged data stored in databases; here Wei teaches determining a context based response to the user-initiated query based on logged data; Denker: Paragraphs 46 and 78 – entries in a contextual user model can be probabilistic and used to answer queries by presenting multiple alternative response to queries that are ranked or prioritized based on the probabilities assessed, for a user query a search module considers probabilities associated with each recorded viewing of data by the user, such as how well the user previously viewed the data, which contributes to the ranking or filtering of responsive data in response to the user’s query, associating scores with information indicating a probability of whether the particular information is still within a user’s recall; here Wei and Denker teaches determining a probability by determining the logged data received by the communication device, but does not explicitly disclose communication device being capable of membership in at least one of a plurality of communication groups and determining the probability by determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data, however, the Fuchs and Zhai references disclose the features, as discussed below).
Wei and Denker discloses determining a probability based on data included in the logged data received by the communication device, however, Wei and Denker do not explicitly disclose:
communication device is capable of membership in at least one of a plurality of communications groups,
determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data.
The Fuchs reference discloses a communication device being capable of membership in at least one of a plurality of communications groups and determining which of the plurality of communications groups the communication device was a member of at the time the communication device received the data (Fuchs: Paragraphs 16, 18, 22, 26, and 37 – communication device selecting a communication group by using a channel selector on the device, selecting one of multiple channel as a member or subscriber of a group based on a position of the group/channel selector on the communication device, receiving group identification, channel frequencies, time/date as information in response to the selection, storing the information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Wei, Denker, and Fuchs, to have combined Wei, Denker, and Fuchs. The motivation to combine Wei, Denker, and Fuchs would be to provide secure communications by selecting from a list of managed secure communications group members (Fuchs: Paragraph 1).
Fuchs discloses storing group/channel selection input based on a position of a selector of the communication device, which group/channel the device subscribed to, and time/date of the selection of the group/channel/subscription made by the communication device and Wei discloses logging input received through a communication device and determining a probability based on logged input data,  and Denker discloses calculating probabilities associated with recorded information, however, Wei, Denker, and Fuchs do not explicitly disclose:
determining the probability by determining which was at the time received the data.
The Zhai reference discloses determining a probability including determining which was input at a time a data was received (Zhai: Paragraphs 33, 51, and 97 – determining a probability based on input and time of input).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teaching of Wei, Denker, Fuchs, and Zhai, to have combined Wei, Denker, Fuchs, and Zhai. The motivation to combine Wei, Denker, Fuchs, and Zhai would be to determine a probability of input selection using a spatial model (Zhai: Paragraph 5).

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
April 29, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164